The plaintiff in error, M.E. Keller, was convicted at the January, 1915, term of the county court of Coal county, Okla., on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $50 and imprisonment in the county jail for a period of 30 days. The appeal was filed in this court on the 13th day of March, 1915. No brief has been filed for the plaintiff in error, and no appearance for oral argument. The cause was submitted on the 8th day of March, 1916, upon the motion of the Assistant Attorney General to affirm the judgment of the lower court for failure to prosecute, as provided by the law and the rules of the court.
The motion is sustained, and the judgment of the trial court is affirmed. Mandate ordered forthwith. *Page 397